DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3 and 5 of prior U.S. Patent No. 10995887. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14 and 15 recite “PE100 or PE4710”; however, it is not clear to the Examiner exactly what this means. Is “PE100 or PE4710” a standard subject to periodic change? Exactly what metrics determine “PE100 or PE4710”? Where in the instant disclosure does detail “PE100 or PE4710? The Examiner is unable to determine the metes and bounds of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0160201, Okubo et al in view of US 5380803, Coutant et al.
	In regards to claim 1, in Figures 7-8 and paragraphs detailing said figures, Okubo et al disclose a female fitting (42) comprising: a tube (42a) having an end that includes an upset for receiving a male fitting, the upset having an outer circumference and an inwardly extending groove (between reference numbers 42 and 42a) extending around the outer circumference for receiving a clamp or portion of a clamp and the upset having an end face and inner surface, the upset having an undercut between the end face and inner surface for receiving a flange of the male fitting. Okubo et al do not disclose the tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Applicant has not shown criticality for disclose the tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Coutant et al teach commercial products are desired that have low haze values for purely safety purposes to purely marketing purposes, and methods to produce materials which have low haze values are of great scientific and economic value. “Polyethylene is known as a translucent to opaque white polymer with the opacity increasing with the density. One of the by-products of this is that the haze tends to increase in polyethylene as the density increases. That is, without optically modifying polyethylene, a polyethylene sample which has a density of 0.93 should have a haze value less than a polyethylene sample which has a density of 0.97 when made under similar conditions. However, in many applications it is desirable to use an ethylene polymer which has a high density because of the desirable properties of high density polyethylene. For example, tensile strength, hardness, chemical resistance, and flexural modulus all tend to increase with increasing density. Consequently, providing a polyethylene resin with a low haze value and a high density would be both scientifically and economically valuable” (col., line 42-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the tube from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3, to providing a polyethylene resin with a low haze value and a high density which would be both scientifically and economically valuable, as taught by Contant et al.
	In regards to claim 2, Okobo et al in view of Coutant et al further disclose the undercut being radiused and concave.
In regards to claim 4, Okobo et al in view of Coutant et al further disclose attached to a dig tube (1).
	In regards to claim 5, Okubo et al disclose the claimed invention except for the dig tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Applicant has not shown criticality for disclose the tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Coutant et al teach commercial products are desired that have low haze values for purely safety purposes to purely marketing purposes, and methods to produce materials which have low haze values are of great scientific and economic value. “Polyethylene is known as a translucent to opaque white polymer with the opacity increasing with the density. One of the by-products of this is that the haze tends to increase in polyethylene as the density increases. That is, without optically modifying polyethylene, a polyethylene sample which has a density of 0.93 should have a haze value less than a polyethylene sample which has a density of 0.97 when made under similar conditions. However, in many applications it is desirable to use an ethylene polymer which has a high density because of the desirable properties of high density polyethylene. For example, tensile strength, hardness, chemical resistance, and flexural modulus all tend to increase with increasing density. Consequently, providing a polyethylene resin with a low haze value and a high density would be both scientifically and economically valuable” (col., line 42-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the dig tube from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3, to providing a polyethylene resin with a low haze value and a high density which would be both scientifically and economically valuable, as taught by Contant et al.
In regards to claim 14, as best understood, Okobo et al in view of Coutant et al further disclose the tube is made of high density polyethylene comprising one or more of the following resin types: PE100 or PE4710.

Claim(s) 6, 7, 9, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0241560, Malone in view of US 5380803, Coutant et al.
	In regards to claim 1, in Figure 1 and paragraphs detailing said figure, Malone discloses a male fitting (11) for a vacuum system, the male fitting comprising: a tube having an end part; a transition between the tube and the end part, the transition comprising a flange (15) extending radially outward from the tube and a radiused corner (near 19) connecting the flange to the end part. Malone does not disclose the tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Applicant has not shown criticality for disclose the tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Coutant et al teach commercial products are desired that have low haze values for purely safety purposes to purely marketing purposes, and methods to produce materials which have low haze values are of great scientific and economic value. “Polyethylene is known as a translucent to opaque white polymer with the opacity increasing with the density. One of the by-products of this is that the haze tends to increase in polyethylene as the density increases. That is, without optically modifying polyethylene, a polyethylene sample which has a density of 0.93 should have a haze value less than a polyethylene sample which has a density of 0.97 when made under similar conditions. However, in many applications it is desirable to use an ethylene polymer which has a high density because of the desirable properties of high density polyethylene. For example, tensile strength, hardness, chemical resistance, and flexural modulus all tend to increase with increasing density. Consequently, providing a polyethylene resin with a low haze value and a high density would be both scientifically and economically valuable” (col., line 42-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the tube from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3, to providing a polyethylene resin with a low haze value and a high density which would be both scientifically and economically valuable, as taught by Contant et al.
In regards to claim 7, Malone in view of Coutant et al further disclose the tube has a tube outer diameter and the end part has an end outer diameter, and the end outer diameter is smaller than the tube outer diameter.
	In regards to claim 9, Malone in view of Coutant et al further disclose attached to a dig tube (not shown but implied).
	In regards to claim 10, Malone disclose the claimed invention except for the dig tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Applicant has not shown criticality for disclose the tube being made from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3. Coutant et al teach commercial products are desired that have low haze values for purely safety purposes to purely marketing purposes, and methods to produce materials which have low haze values are of great scientific and economic value. “Polyethylene is known as a translucent to opaque white polymer with the opacity increasing with the density. One of the by-products of this is that the haze tends to increase in polyethylene as the density increases. That is, without optically modifying polyethylene, a polyethylene sample which has a density of 0.93 should have a haze value less than a polyethylene sample which has a density of 0.97 when made under similar conditions. However, in many applications it is desirable to use an ethylene polymer which has a high density because of the desirable properties of high density polyethylene. For example, tensile strength, hardness, chemical resistance, and flexural modulus all tend to increase with increasing density. Consequently, providing a polyethylene resin with a low haze value and a high density would be both scientifically and economically valuable” (col., line 42-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to fabricate the dig tube from high density polyethylene having a density in the range of 0.93 to 0.97 g/cm3, to providing a polyethylene resin with a low haze value and a high density which would be both scientifically and economically valuable, as taught by Contant et al.
In regards to claim 15, as best understood, Malone in view of Coutant et al further disclose the tube is made of high density polyethylene comprising one or more of the following resin types: PE100 or PE4710.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679